Order filed, August 12, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00367-CV
                                 ____________

                       GEORGIOS ANGELIS, Appellant

                                            V.

  TEXAS WORKFORCE COMMISSION AND BRAEMAR TECHNICAL
                SERVICES, INC., Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-78443


                                     ORDER

      The reporter’s record in this case was due July 24, 2019. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Kimberly Kidd, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM
Panel Consists of Chief Justice Frost and Justices Jewell and Bourliot.